Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 1 of 28

Court of Common Pleas of Philadelphia County

Triai Division

 

 

 

Civil Cover Sheet
| PLAINTIFF'S NAME :

JESSE HERNANDEZ

 

DEFENDANT'S NAME

INDEPENDENCE TREE SERVICE, LLC

 

 

 

 

PLAINTIFF'S ADCRESS
4901 STENTON AVE. APT.

PHILADELPHIA PA 19144

407

| DEFENOANT'S ADDRESS
5 NM DR.

CHESTER SPRINGS PA 19425

 

 

 

 

| PLAINTIFF'S NAME DEFENDANT'S NAME “a
SOUTHEASTERN PENNSYLVANIA TRANS FORTAT EON wee
AUTHORITY pa wee
PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS
1234 MARKET STREET, 4TH FLOOR ane
PHILADELPHIA PA 19107 _
: ta
| ] cn

 

 

 

 

© PLAINTIFE'S NAME

| DEFENDANT'S NAME

AMTRAK

NATIONAL RAILROAD PASSENGER CORPORATION D/B/A

 

PLAINTIFF'S ADDRESS

i DEFENDANT'S ADORESS
i 60 MASSACHUSETTS AVE,

i WASHINGTON DC 20002

 

 

, TOTAL NUMBER OF DEFENDANTS

3g

TOTAL NUMBER OF PLAINTIFFS i
|
i i

I

1
|

 

| COMMENCEMENT OF ACTION :
| El ‘Complaint () Petition Action

~O Transfer From Other Jurisdictions

 

  

eke ‘Writ of Summons’
[er

 

 
 
 
 

 

 

 

 

 

 

 

C] Notice of Appea!

 

 

 

 

 

 

 

 

AMOUNT IN CONTROVERSY | COURT PROGRAMS as i hn
O Arbitration go Mass Tort, mab a Commerce C1] Settlement
C1 $50,000.00 or less Dal Jury : mi Savings A Action -L] Miner Court Appeal Ci Minors
Gal More than $50,000.00 HC] Non-Jury--; : O Petition, - ““E): statutory Appeals CI w/p/Survivai
i ; : :
[CS Others Bah nc eS _
i . [7 : = __.—
CASE TYPE AND CODE -
20 - PERSONAL INJURY - OTHER”
- . 2
: STATUTORY BASIS FOR CAUSE OF ACTION ;
RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER) | FLED | 1S CASE SUBJECT TO “4
: FRO PROTHY ‘ COORDINATION ORDER?
| | YES NO.
| |
| DEC 21 2018
| A. SILIGRINI >
| LD i
fa
| TO THE PROTHONOTARY: oa
Kindly enter my appearance on behalf of Plaintiff/Petitioner/A ppellant: JESSE HERNANDEZ ~~
oo
| Papers may be served at the address set forth below.
1 NAME OF PLAINTIFF'S)PETITIONERG/APPELLANT'S ATTORNEY "ADDRESS =
a

JEFFREY P. GOODMAN

 

  

! SALTZ MONGELUZZI BARRETT

.
4

 

 

 

 

 

 

_ ee | 52ND FL ONE LIBERTY PLACE, 6.9

PHONE NUMBER ; FAX NUMBER 1650 MARKET STREET o

i (215)496-8282 ' (215) 496-0999 PHILADELPHIA PA 19103
| .
| SUPREME COURT IDENTIFICATION NO. | E-MAIL ADDRESS
| 309433 | Fgoodmanésmbb.com
| SIGNATURE OF Fi LING ATTORNEY OR PARTY : DATE SUBMITTED ~
JEFFREY GOODMAN Friday, December 21, 2018, 01:49 pm

FINAL COPY (Approved by the Prothonotary Clerk)

 
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 2 of 28

   
  
 

SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C. Filed iaha abSeted by the

BY: ROBERT J. MONGELUZZI/JEFFREY P. GOODMAN/ Office gf Judigial Records
SAMUEL B. DORDICK. 21 BEC 289 pm
IDENTIFICATION NO: 36283/309433/322647 i

1650 MARKET STREET ATTORNEYS FOR PLANES
52ND FLOOR

PHILADELPHIA, PENNSYLVANIA 19103

(215) 496-8282

 

JESSE HERNANDEZ HILADELPHIA COUNTY
4901 Stenton Ave. COURT OF COMMON PLEAS
Apt. 407
Philadelphia, PA 19144 DECEMBER TERM, 2018
Plaintiff INo.:
vs.
JORY OF 12 DEMANDED

INDEPENDENCE TREE SERVICE LLC  |THIS IS NOT AN ARBITRATION
50 Senn Dr. MATTER

Chester Springs, PA 19425
dnd

SOUTHEASTERN PENNSYLVANIA
TRANSPORTATION AUTHORITY
1234 Market Street, 4 Floor
Philadelphia, PA 19107

dnd

INATIONAL RAILROAD PASSENGER
CORPORATION D/B/A AMTRAK

60 Massachusetts Ave.

Washington, D.C. 20002

Defendants

 

 

 

 

Case ID: 181202689

 
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 3 of 28

COMPLAINT — CIVIL ACTION

 

*HOTICE

“You have been sued in court, [f-you wish to defend against the claims set forth
in the following pages, you must take action within twenty (20) days after this
complaint and notice are served, by entering a written appearance personally or by
ap attorney and filing in writing with the court your defenses or objections to the
claims set forth against you. You are wamed that if you fail to de so the case may
proceed without you and a judgment may be entered against you by the coort
without further notice for any money cktimed in the complaint ar for any other
claim or relief requested by the plaintiff, You may lose money or property or other
Tights important to you.

“YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE.
IF YOU DO NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO
TO OR TELEPHONE THE OFFICE SE? FORTH BELOW TC FIND OUT
WHERE YOU CAN GET LEGAL HELP.

THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT
HIRING B LAWYER.

If ¥OU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY
BE ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES
THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A
REDUCED FEE OR NO FEE.

PHILADELPHIA BAR ASSOCIATION

LAWYER REFERRAL and INFORMATION SERVICE
One Reading Center

Philadelphia, Pennsylvania 19107

{215) 238-1701"

 

 

“AVISO

“Le han demandado en corte. $i usted quiere defenderse contra las demandas
nombradas en las paginas siguientes, tiene veinte (20) dias, 8 partir de recibir esta
demanda y Ja notification para entablar personalmente o por un abogado una
comparecencia escrita y tambien pare eniablar con la corte en forma escrita sus defensas
y objeciones a las demandas contra usted. Sea avisado que si usted no se defiende, <l
caso puede continuar sin usted y la corte puede incorporar un juicio contra usted sin
previc aviso para conseguir el dinero demandado en cl pleite o para conseguir culauier
otra demenda o alivio solicitados por el demandante, Usted pueds perder dinero o
propiedad u otros derechos importantes para usted.

USTED DEBE LLEVAR STE DOCUMENTO @ SU ABOGADO
INMEDIATAMENTE. SI USTED NO TIENE ABOGADO (0 NO TIENE DINBRO
SUFICIENTE PARA PARGAR A UN ABOGADG), VAYA EN PERSONA OQ LLAME
POR TBLEFONO LA OFICINA NOMBRADA ABAJO PARA AVERIGUAR DONDE SE
PUBDE CONSEGUIR ASSISTENCIA LEGAL. _ZSTA OFICINA FUEDE
PROPORCIONARLE LA INFORMACION SOBRE CONTRATAR A UN ABOGADO,

SI USTED NO TIENE DINERO SUFICIENTE PARA PAGAR A UN ABOGADO,
ESTA OFICINA PUEDE PROPORCIONARLE INFORMACION SOBRE AGENCIAS
QUE OFRECEN SERVICIOS LEGALES A PERSONAS QUE CUMPLEN LOS
REQUISITOS BARR UN HONORARTO REDUCIDO O NINGUN HONORARIO.

ASSOCIACION DE LICENDIADOS DE TILADELFIA
SERVICO DE REFERENCA E INFORMACION LEGAL
One Reading Center

Filadelfia, Pennsylvania 19107

Telefono: (215} 238-1701"

 

1. Plaintiff, Jesse Hernandez,

Commonwealth of Pennsylvania, residing at 4901 Stenton Ave., Apt. 407, Phila

   

19144,

2.

“Independence Tree Service”) is a corporation or other business entity organized “a d existlag

under the laws of the Commonwealth of Pennsylvania, with a principal place of business locdtéd

at 50 Senn Dr., Chester Springs, PA 19425.

3. At all times relevant hereto, Defendant Independence Tree Service was ‘acting by «*
CR ae

cia 7
and through its agents, servants, and/or employees, who were acting within the course_and seoper%

of their agency, service and/or employment with Defendant Independence Tree Servite’ A

is an adult

individual and citizen of the
Mm
delphia, BA

7a
whe

Se

=

   

-
! et

4. At all times relevant hereto, Defendant Independence Tree Service purposely

established significant contacts in Pennsylvania, has carried out and continues to carry out

2

Case ID: 181202689

 
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 4 of 28

substantial, continuous and systematic business activities in Pennsylvania and regularly conducts
business in Philadelphia County.

5. Defendant, Southeastern Pennsylvania Transportation Authority (hereinafter
referred to as Defendant “SEPTA”) is a corporation or other business entity organized and
existing under the laws of the Commonwealth of Pennsylvania, with a principal place of
business located at 1234 Market St., Philadelphia, PA 19107.

6. At all times relevant hereto, Defendant SEPTA was acting by and through its
agents, servants, and/or employees, who were acting within the course and scope of their agency,
service and/or employment with Defendant SEPTA.

7. At all times relevant hereto, Defendant SEPTA purposely established significant
contacts in Pennsylvania, has carried out and continues to carry out substantial, continuous and
systematic business activities in Pennsylvania and regularly conducts business in Philadelphia
County.

8. Defendant, National Railroad Passenger Corporation d/b/a Amtrak (hereinafter
referred to as Defendant “Amtrak”) is a corporation or other business entity organized and
existing under the laws of the United States of America with its principal place of business
located at 60 Massachusetts Avenue, Washington, D.C. 20002.

9. At all times relevant hereto, Defendant Amtrak was acting by and through its
agents, servants, and/or employees, who were acting within the course and scope of their agency,
service and/or employment with Defendant Amtrak.

10. At all times relevant hereto, Defendant Amtrak purposely established significant

contacts in Pennsylvania, has carried out and continues to carry out substantial, continuous and

Case ID: 181202689
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 5 of 28

systematic business activities in Pennsylvania and regularly conducts business in Philadeiphia
County.

11. On March 12, 2018, Plaintiff, Jesse Hernandez, was lawfully working at and/or
around the train tracks located at South 58” Street and Grays Avenue in Philadelphia,
Pennsylvania (hereinafter referred to as the “Accident Site”).

12. At all times relevant hereto, Plaintiff was lawfully performing work at the
Accident Site as a business invitee, to whom Defendants owed the highest duty of care.

13. The payor on Plaintiff's paychecks at the time of the accident was Minority
Services, Inc.

14. Plaintiff's W-2 at the time of the accident lists his employer as Minority Services,
Inc.

15. Plaintiffs Workers’ Compensation paperwork lists the employer as Minority
Services Inc.

16. Upon information and belief, Defendant Independence Tree Service was hired to
perform work at and/or around the train tracks at the Accident Site.

17. Defendant, Independence Tree Service, had a duty to provide Plaintiff with a safe
place in which to work.

18. Defendant, Independence Tree Service, had a duty to ensure that Plaintiff was
safe while performing his work.

19. Defendant, Independence Tree Service, had a duty to undertake steps and/or

measures to prevent a train from hitting the workers at the Accident Site, including Plaintiff.

Case ID: 181202689

 
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 6 of 28

20, Defendant, Independence Tree Service, had a duty to appropriately plan and/or
coordinate the work at the Accident Site in such a way so as to ensure the safety of all workers
on the Accident Site, including Plaintiff.

21. Defendant, Independence Tree Service, had a duty to communicate with
Defendants SEPTA and/or Amirak the plan for the work to be performed at the Accident Site to
ensure the safety of ail workers on the Accident Site, including Plaintiff.

22. Defendant, Independence Tree Service, had a duty to take all proper, necessary
and appropriate measures to ensure that all workers on the Accident Site were adequately
notified and/or otherwise made aware of approaching trains, including Plaintiff.

23. Defendant, Independence Tree Service, knew or should have known that a failure
to take ail proper, necessary and appropriate measures to ensure that all workers on the Accident
Site were adequately notified and/or otherwise made aware of approaching trains would result in
severe injury and/or death to workers on the Accident Site, including Plaintiff.

24. Despite knowing or being in the position to know that a failure to take ail proper,
necessary and appropriate measures to ensure that all workers on the Accident Site were
adequately notified and/or otherwise made aware of approaching trains would result in severe
injury and/or death to workers on the Accident Site, including Plaintiff, Defendant,
Independence Tree Service failed to take the all aforementioned proper, necessary and
appropriate measures.

25, The aforementioned train tracks are owned, operated and controlled by Defendant

Amtrak.

Case [D: 181202689

 
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 7 of 28

26. Defendant, Amtrak, had a duty to ensure that any and all work performed on
and/or around the train rail lines it owned, including those at the Accident Site, was performed
safely.

27. Defendant, Amtrak, had a duty to ensure that no person lawfully performing work
at and/or around its train tail lines, including Plaintiff, were injured by trains traveling along
aforesaid train rail lines.

28. Defendant, Amtrak and/or SEPTA, had a duty to hire competent and safe
contractors and/or subcontractors to perform work at and/or around the train rail lines which it
owned and/or operated its trains on.

29. Defendants, Amtrak and/or SEPTA, had a duty to routinely and appropriately
communicate with Defendant, Independence Tree Service, regarding the daily train schedule and
work schedule to ensure that all workers on site knew when trains would be passing through the
Accident Site and that all trains, including SEPTA trains, were aware of the precise location of
active work.

30. Defendant, SEPTA, had a duty to adequately alert persons on and/or around the
train tracks upon which it traveled of the approach of its train, including Plaintiff.

31. Defendant, SEPTA, had a duty to communicate with Defendant, Independence
Tree Service, to ensure that SEPTA’s train operators and/or engineers were aware of the precise
location and time that work was being performed on and/or near the train tracks upon which its
trains traveled,

32. Defendant, SEPTA, had a duty to sound the horn on its train as it approached any

active work area, including the Accident Site, to alert workers of the approaching train.

Case ID: 181202689
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 8 of 28

33. Defendant, SEPTA, had a duty to inform contractors and/or subcontractors who
were performing work at and/or around the train rail lines which SEPTA’s trains traveled, of the
times which trains would be passing through the work areas of said contractors and/or
subcontractors, including the Accident Site.

34. On March 12, 2018, Plaintiff was performing work in a ditch and/or hole that was
located immediately adjacent to and/or undemeath the train tracks owned, operated, managed,
and maintained by Amtrak, located at the Accident Site.

35. Defendant, Independence Tree Service, was responsible to alert Plaintiff when a
train was approaching the area of Plaintiff's work with enough time for Plaintiff to safely exit the
ditch and/or hole he was working in before the train passed.

36. Defendant, Independence Tree Service, knew or should have known that failing to
timely alert Plaintiff when a train was approaching the area of Plaintiffs work with enough time
for Plaintiff to safely exit the ditch and/or hole before the train passed, would result in severe
injury and/or death to Plaintiff.

37. On the aforementioned date, a train that was owned and operated by Defendant
SEPTA, believed to be the Airport Regional Rail Line, a Hyundai SilverLiner V, bearing plate
number 836, was traveling eastbound and approaching the Accident Site where Plaintiff was
performing his work.

38. Defendant, Independence Tree Service, failed to alert and/or timely alert Plaintiff
to the fact that the aforementioned SEPTA train was rapidly approaching the Accident Site

where Plaintiff was working.
39. Defendant, Independence Tree Service, failed to alert and/or timely alert Plaintiff

to the fact that the aforementioned SEPTA train was rapidly approaching the area where Plaintiff

Case ID: 181202689

 
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 9 of 28

was working, despite knowing that such a failure would result in the severe injury and/or death
to Plaintiff.

40. Defendant, SEPTA, failed to sound its horn to alert Plaintiff that it was
approaching.

41. Defendant, Amtrak, failed to properly and appropriately communicate with
Defendants, SEPTA and/or Independence Tree Service, to ensure that all workers and SEPTA
were aware of the precise location where work was being performed and the time at which
train(s) would pass through the work areas, including the Accident Site.

42, Immediately upon recognizing that the aforementioned SEPTA train was
approaching, Plaintiff attempted to exit the ditch and/or hole he was working in and avoid the
train.

43. Defendant, Independence Tree Service, had a duty to provide Plaintiff with safe
and efficient means of exiting the ditch and/or hole he was working in.

44, Defendant, Independence Tree Service failed to provide Plaintiff with a safe and
efficient means of exiting the ditch and/or hole he was working in.

45. Due to the fact that Defendant, Independence Tree Service, failed to alert and/or
timely alert Plaintiff to the approaching SEPTA train and did not provide Plaintiff with safe and
efficient means of exiting the ditch and/or hole, Plaintiff did not have enough time to exit the
ditch and/or hole before the SEPTA train reached his work area.

46. Plaintiff was violently struck by the aforementioned SEPTA train and was thrown
multiple feet through the air, sustaining catastrophic, permanent and life-altering injuries.

47. Asa direct and proximate result of the carelessness, negligence, gross negligence,

recklessness and other liability-producing conduct of the Defendants, Plaintiff, Jesse Hernandez,

Case ID: 181202689

 
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 10 of 28

was forced to suffer serious, disabling and permanent injuries, including but not limited to a

traumatic brain injury, skull fracture with subdural hematoma, severely comminuted displaced

mandible fracture requiring open reduction internal fixation, stemal fracture, retrosternal

hematoma, fractures of the nasal bones, maxillary sinus fracture, traumatic epidural hematoma,

cervical spine ligamentous injury, bilateral lung contusions, severe lacerations on his scalp, face,

jaw and torso, mesenteric hematoma, left-sided hearing loss, severe sepsis, pneumonia, post-

traumatic stress disorder, anxiety, difficulty sleeping; Plaintiff was hospitalized for more than 18

days, where he was respirator-dependent; and other orthopedic, neurological and psychological

injuries, the full extent of which has yet to be determined. Plaintiff has in the past and may in the

future require medicines, medical care and treatment; Plaintiff has in the past and may in the

future continue to be compelled to expend monies and incur further obligations for such medical

are and treatment; Plaintiff has in the past and may in the future continue to suffer agonizing

aches, pains and mental anguish; Plaintiff has in the past and may in the future continue to be

disabled from performing his usual duties, occupations and avocations, all to his great loss and
detriment.

a. As a direct and proximate result of the carelessness, negligence, gross

negligence, recklessness and other liability-producing conduct of

Defendants, Plaintiff, Jesse Hernandez, has in the past required, continues

to tequire, and may in the future require medical treatment and care, and

has in the past, continues presently, and may in the future incur the cost of

medicines, medical care, hospitalizations, treatment, future operations,

testing, and rehabilitation in an attempt to alleviate and/or cure his

condition(s).

Case ID: 181202689

 
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 11 of 28

b. As a direct and proximate result of the carelessness, negligence, gross
negligence, recklessness and other liability-producing conduct of
Defendants, Plaintiff, Jesse Hernandez, has in the past and continues to
suffer pain, disfigurement, scarring, loss of independence, mental anguish,
humiliation, embarrassment, fear, loss of well-being, inability to enjoy the
normal pleasures of life, and restrictions on his ability to engage in normal
activities and pleasures of life, and restrictions on his ability to engage in
normal activities and pleasures of life, and other intangible losses.

c. As a direct and proximate result of the carelessness, negligence, gross
negligence, recklessness and other liability-producing conduct of
Defendants, Plaintiff, Jesse Hernandez, has been prevented and will be
prevented in the future from performing his usual duties, activities,
occupations and avocations and has suffered a loss of earnings and a loss
of earning capacity.

48. Asa direct and proximate result of the carelessness, negligence, gross negligence,
recklessness and other liability-producing conduct of the Defendants, Plaintiff, Jesse Hernandez,
suffered the injuries and damages described herein.

49. Defendants are jointly and severally liable for the injuries and damages suffered
by Plaintiff.

50. _ Pluintiff avers that his injuries and damages were caused solely by the acts and/or
omissions of the Defendants, jointly and/or individually and/or by and through their respective

agents, servants, workmen and/or employees as hereinbefore and hereinafter set forth.

10
Case ID: 181202689

 
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 12 of 28

COUNT I - NEGLIGENCE
JESSE HERNANDEZ v. INDEPENDENCE TREE SERVICE LLC

51. Plaintiff hereby incorporates all preceding paragraphs of this Complaint the same
as if set forth at length herein.

§2. At all times relevant hereto, Defendant, Independence Tree Service, had a duty to
supervise the work being performed at the Accident Site to ensure that the work was being done
safely.

53. Defendant, Independence Tree Service, undertook the supervision of the work
being performed at the Accident Site, and in connection therewith, had a duty to establish plans,
recommendations, designs, procedures and specifications for the performance of said work.

54. At all times relevant hereto, Defendant, Independence Tree Service, having
undertaken the inspection and supervision of the work, owed a duty to those persons engaged in
the performance of said work, including Plaintiff, a business invitee, to provide a reasonably safe
environment, free from unreasonable and dangerous hazards, within which Plaintiff was to
perform his work.

55. Defendant, Independence Tree Service, had a duty to provide Plaintiff with a safe
place in which to work.

56. Defendant, Independence Tree Service, had a duty to ensure that Plaintiff was
safe while performing his work.

57. Defendant, Independence Tree Service, had a duty to undertake steps and/or

measures to prevent a train from hitting the workers at the Accident Site, including Plaintiff.

11
Case ID: 181202689

 
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 13 of 28

58. Defendant, Independence Tree Service, had a duty to appropriately plan and/or
coordinate the work at the Accident Site in such a way so as to ensure the safety of all workers
on the Accident Site, including Plaintiff.

59. Defendant, Independence Tree Service, had a duty to communicate with
Defendants SEPTA and/or Amtrak the plan for the work to be performed at the Accident Site to
ensure the safety of all workers on the Accident Site, including Plaintiff.

60. Defendant, Independence Tree Service, had a duty to adopt, promulgate and
enforce proper, adequate, necessary and appropriate standards, guidelines, plans and/or
procedures for the establishment and/or maintenance of workplace and work site safety for the
protection of the workers, including Plaintiff.

61. Defendant, Independence Tree Service, had a duty to adequately and
appropriately communicate with Defendants SEPTA and/or Amtrak to ensure that any and all
trains being operated on the train rail lines that run through the Accident Site were aware of the
precise location of Defendants’ work.

62. Defendant, Independence Tree Service, had a duty to adequately and
appropriately communicate with Defendants SEPTA and/or Amtrak, to ensure that SEPTA
and/or Amtrak was aware of the precise location of Defendant's work at and/or around the train
tracks.

63. Defendant, Independence Tree Service, had a duty to adequately and
appropriately communicate with Defendants SEPTA and/or Amtrak to develop, implement and
enforce a plan and/or method for alerting workers at the Accident Site, including Plaintiff, of

incoming trains.

12
Case ID: 181202689
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 14 of 28

64. Defendant, Independence Tree Service, had a duty to take all proper, necessary
and appropriate measures to ensure that all workers on the Accident Site were adequately
notified and/or otherwise made aware of approaching trains, including Plaintiff.

65. Defendant, Independence Tree Service, knew or should have known that a failure
to take all proper, necessary and appropriate measures to ensure that all workers on the Accident
Site were adequately notified and/or otherwise made aware of approaching trains would result in
severe injury and/or death to workers on the Accident Site, including Plaintiff.

66. Despite knowing or being in the position to know that a failure to take all proper,
necessary and appropriate measures to ensure that all workers on the Accident Site were
adequately notified and/or otherwise made aware of approaching trains would result in severe
injury and/or death to workers on the Accident Site, including Plaintiff, Defendant,
Independence Tree Service failed to take the all aforementioned proper, necessary and
appropriate measures.

67, Defendant, Independence Tree Service, had a duty to alert Plaintiff to any and all
approaching trains so he could safely exit the work area prior to the train passing.

68. Defendant, Independence Tree Service, knew or should have known that a failure
to alert Plaintiff to any and all approaching trains so he could safely exit the work area prior to
the train passing would result in severe injury and/or death to Plaintiff.

69. Despite the aforesaid knowledge, Defendant, Independence Tree Service, failed to
alert Plaintiff to the approaching SEPTA train that ultimately smashed into Plaintiff and caused
the devastating and permanent injuries described herein.

70. At all times relevant hereto, Defendant, Independence Tree Service, individually,

jointly and/or severally, maintained certain responsibilities and obligations for the work being

13
Case ID: 181202689

 
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 15 of 28

performed by Plaintiff at the time of the accident, including responsibilities for keeping the
Accident Site free from hazards, the responsibility not to create dangerous conditions by its
activities thereupon, and to implement and enforce any and all necessary safety precautions.

71. Defendant, Independence Tree Service, failed all of the aforementioned duties and
responsibilities.

72. Defendant, Independence Tree Service, is vicariously liable for the actions and/or
inactions of their employees, agents, and workmen, which caused Plaintiff's injuries, losses and
expenses, under theories of vicarious liability and agency and/or under the doctrine of
respondeat superior.

73. Defendant, Independence Tree Service, by and through their respective agents,
servants, employees, and/or workmen, acted carelessly, negligently, grossly negligently, and/or
recklessly, both generally and in the following particular respects:

a. Failing to provide Plaintiff with a safe place in which to work;

Failing to properly develop, plan, plot, design, coordinate, supervise,
inspect, maintain, manage, sequence, and/or control the work being
performed by Plaintiff and the Accident Site premises;

Cc. Failing to properly inspect and/or require that others under their control
inspect the work and the Accident Site and regularly identify, remedy, and
post warnings about dangerous and/or hazardous conditions;

d. Failing to properly plan the work at the Accident Site such that Plaintiff
would not be exposed to extreme and unreasonable safety hazards, namely
being violently struck by a train;

e. Failing to ensure that any and all workers performing work at the Accident
Site, including Plaintiff, were not hit by a train;

f. Failing to alert Plaintiff to the approaching train;

g. Failing to alert Plaintiff to the approaching train despite knowing that such
a failure would result in severe injury and/or death to Plaintiff;

h. Failing to timely alert Plaintiff to the approaching train;

i. Failing to timely alert Plaintiff to the approaching train despite knowing
that such a failure would result in severe injury and/or death to Plaintiff,

14
Case ID: 181202689

 
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 16 of 28

j Failing to adequately communicate and/or coordinate with SEPTA and/or
Amtrak to ensure that SEPTA and/or Amtrak was aware of the precise
location and nature of Defendants’ work;

k. Failing to adequately communicate and/or coordinate with SEPTA and/or
Amtrak to ensure that Defendants’ workers, including Plaintiff, was aware
of when train(s) would be approaching and/or passing through the
Accident Site;

1. Failing to adequately communicate and/or coordinate with SEPTA and/or
Amtrak as to the precise location, time and nature of Defendants’ work at
the Accident Site despite knowing or being in the position to know that
such a failure would result in severe injury and/or death to Defendants’
workers, including Plaintiff;

m. Failing to establish, create, develop, implement, monitor and/or enforce a
proper and necessary plan and/or procedure for alerting workers, including
Plaintiff, of trains that are approaching the Accident Site;.

n. Failing to establish, create, develop, implement, monitor and/or enforce a
proper and necessary plan and/or procedure for alerting workers, including
Plaintiff, of trains that are approaching the Accident Site despite knowing
or being in the position to know that such a failure would result in severe
injury and/or death to Defendants” workers, including Plaintiff,

0. Failing to hire, retain and/or employ competent and safe individuals
responsible for establishing, creating, developing, implementing,
monitoring and/or enforcing a proper and necessary plan and/or procedure
for alerting workers, including Plaintiff, of trains that are approaching the
Accident Site;

p- Failing to hire, tetain and/or employ competent and safe individuals
responsible for alerting workers, including Plaintiff, of approaching trains;

q. Failing to provide Plaintiff with a safe and efficient way to exit the ditch
and/or hole he was working in immediately prior to the accident;

T. Failing to protect Plaintiff from being hit by a train;

s. Failing to prevent the train from hitting Plaintiff;

t. Failing to appropriately plan the work;

u. Failing to ensure that a proper and adequate job hazard analysis pertaining

to Plaintiff's work and/or the work at the Accident Site be performed;

Vv. Exposing Plaintiff to an unreasonable danger and risk of serious injury
and/or death by failing to adopt, enact, employ and/or enforce proper and
adequate safety programs, precautions, measures, procedures, training,
supervision and/or plans;

Ww. Breaching their duties under the Restatement (Second) of Torts;

15
Case ID: 181202689
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 17 of 28

X. Failing to hire competent employees, safety inspectors, subcontractors,
advisors, managers, equipment providers, material suppliers and others to
ensure a safe workplace free of hazards;

y. Violating and failing to comply with all federal and state statutes, local
ordinances, and all other rules, enactments or regulations applicable, or in
effect, be they administrative, industry-wide or otherwise pertaining to the
performance of construction work, including but not limited to applicable
OSHA regulations;

Z. Performing and furnishing its services in a wholly inadequate, unsafe,
negligent and reckless manner;

aa. Failing to cease the work being performed at the Accident Site on the date
of the accident until proper and necessary precautions could be taken to
safeguard business invitees including Plaintiff;

bb. Failing to develop, implement, and coordinate an accident prevention
program and/or comprehensive safety program for all work being
performed at the Accident Site and/or failing to cease the work until an
accident prevention program was in place for all work being performed at
the Accident Site;

oc. Failing to implement, require and enforce policies and procedures that all
contractors, subcontractors, and all other workers on the Accident Site
understand, obey and sign off on the site-specific and task-specific safety
rules and plans, including proper communication with any and all relevant
and necessary entities, including Defendants SEPTA and/or Amtrak,
regarding the precise location, time and nature of Defendants’ work at
and/or near the subject train tracks;

74. By reason of the carelessness, negligence, gross negligence, recklessness and
other liability producing conduct of Defendant, Independence Tree Service, Plaintiff, Jesse
Hemandez, sustained serious and permanently disabling injuries as more fuliy set forth above
and incorporated herein by reference the same as though fully set forth herein.

75. By conducting themselves as set forth above, Defendant, Independence Tree
Service’s acts and/or omissions were a substantial factor in, a factual cause of, and/or increased
the risk of Plaintiff's serious, catastrophic and permanent injuries. |

WHEREFORE, Plaintiff, Jesse Hernandez, claims of Defendant, Independence Tree

Service, jointly and severally, sums in excess of the jurisdictional limit in compensatory

16
Case ID: 181202689
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 18 of 28

damages, punitive damages, delay damages pursuant to Pa.R.C.P. 238, interest and allowable
costs of suit and brings this action to recover same.
COUNT II - NEGLIGENCE

JESSE HERNANDEZ v. SOUTHEASTERN PENNSYLVANIA TRANSPORTATION
AUTHORITY

76. Plaintiff hereby incorporates all preceding paragraphs of this Complaint the same
as if set forth at length.

77. Defendant, SEPTA, had a duty to hire competent and safe contractors and/or
subcontractors to perform work at and/or around the train rail lines which it owned and/or
operated its trains on.

78. Defendant, SEPTA, had a duty to routinely and appropriately communicate with
Defendant, Independence Tree Service, regarding the daily train schedule and work schedule to
ensure that all workers on site knew when trains would be passing through the Accident Site and
that all trains, including SEPTA trains, were aware of the precise location of active work.

79. Defendant, SEPTA, had a duty to adequately alert persons on and/or around the
train tracks upon which it traveled of the approach of its train, including Plaintiff, an adequate
time and/or distance away from said persons to allow for sufficient time for said persons to
protect themselves.

80, Defendant, SEPTA, knew or should have known thai fuiling to adequately alert
persons on and/or around the train tracks upon which it traveled of the approach of its train,
including Plaintiff, would result in severe injury and/or death to Plaintiff.

81. Despite this aforesaid knowledge, Defendant, SEPTA, failed to adequately alert
persons on and/or around the train tracks upon which it traveled of the approach of its train,
including Plaintiff.

17
Case ID: 181202689
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 19 of 28

82. Defendant, SEPTA, had a duty to adequately communicate with Defendant,
Independence Tree Service, to ensure that SEPTA’s train operators and/or engineers were aware
of the precise location and time that work was being performed on and/or near the train tracks
upon which its trains traveled.

83. Defendant, SEPTA, had a duty to sound the horn on its train an adequate time
and/or distance away as it approached any active work area, including the Accident Site, to alert
workers of the approaching train.

84. Defendant, SEPTA, knew or should have known that failing to sound the hom on
its train an adequate time and/or distance away as it approached any active work area, including
the Accident Site, to alert workers of the approaching train would result in severe injury and/or
death to said workers, including Plaintiff.

85. Despite this aforesaid knowledge, Defendant, SEPTA, failed to sound the horn on
its train at an adequate time and/or distance away from the Accident Site and thus did not alert
Plaintiff with sufficient time to allow him to protect himself and get out of the way of the
oncoming train.

86. Defendant, SEPTA, had a duty to inform contractors and/or subcontractors who
were performing work at and/or around the train rail lines which SEPTA’s trains traveled, of the
times which trains would be passing through the work areas of said contractors and/or
subcontractors, including the Accident Site.

87. Defendant, SEPTA, had a duty to adequately communicate with Defendant,
Independence Tree Service, to plan the location(s) and time(s) of Defendant, Independence Tree
Service’s, work to ensure that all workers and SEPTA train operators and/or engineers were

aware of when and where work would be performed on and/or adjacent to the train tracks.

18
Case ID: 181202689
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 20 of 28

88. Defendant, SEPTA, knew or should have known that failing to adequately
communicate with Defendant, Independence Tree Service, to plan the location(s) and time(s) of
Defendant, Independence Tree Service’s work to ensure that all workers and SEPTA train
operators and/or engineers were aware of when and where work would be performed on and/or
adjacent to the train tracks would result in severe injury and/or death to Plaintiff.

89. Despite this aforesaid knowledge, Defendant, SEPTA, failed to adequately
communicate with Defendant, Independence Tree Service, to plan the location(s) and time(s) of
Defendant, Independence Tree Service, work to ensure that all workers and SEPTA train
operators and/or engineers were aware of when and where work would be performed on and/or
adjacent to the train tracks.

90. Defendant SEPTA failed its aforementioned duties.

91. Defendant, SEPTA, by and through its agents, servants, workmen, and/or
employees, acted carelessly, negligently, grossly negligently, and/or recklessly, both generally
and in the following particular respects:

a. Failing to safely operate its train;

Failing to operate its train in such a way as to not violently collide with
Plaintif€,
c. Failing to sound the hom on its train as the train approached the Accident

Site with sufficient time to allow Plaintiff to exit the work area and/or
otherwise protect himself;

d. Failing to sound the horn on its train as the train approached the Accident
Site with sufficient time to allow Plaintiff to exit the work area and/or
otherwise protect himself despite knowing that such a failure would result
in severe injury and/or death to Plaintiff,

e. Failing to adequately communicate with Defendant, Independence Tree
Service, regarding the plan for Defendants’ work at the Accident Site;

f., Failing to adequately communicate with Defendant, Independence Tree
Service, regarding the precise location, time and nature of Defendants’
work at the Accident Site;

19
Case ID: 181202689
Case 2:19-cv-00510-CDJ Document1-1 Filed 02/05/19 Page 21 of 28

g. Failing to adequately communicate with Defendant, Independence Tree
Service, to develop a proper and necessary plan for alerting workers at the
Accident Site, including Plaintiff, as to the approach of a train with
enough time to exit the work area and/or otherwise make themselves safe
and avoid being hit by the train,

h, Failing to adequately communicate with Defendant, Independence Tree
Service, to develop a proper and necessary plan for alerting workers at the
Accident Site, including Plaintiff, as to the approach of a train with
enough time to exit the work area and/or otherwise make themselves safe
and avoid being hit by the train, despite knowing that such a failure would
result in severe injury and/or death to Plaintiff,

1. Failing to adequately communicate with Defendant, Independence Tree
Service, to develop a proper and necessary plan for alerting workers at the
Accident Site, including Plaintiff, as to the daily train schedule and when
workers at the Accident Site should expect trains to be approaching and/or
passing through the Accident Site,

j- Failing to adequately communicate with Defendant, Independence Tree
Service, to plan, create, enact, implement, monitor, and/or enforce a
proper and necessary plan for alerting workers on and/or near the train
tracks as to the approach of a train with sufficient time to allow said
workers, including Plaintiff, to protect themselves from being hit by the
train;

k, Failing to adequately communicate with Defendant, Independence Tree
Service, to plan, create, enact, implement, monitor, and/or enforce a
proper and necessary plan for alerting workers on and/or near the train
tracks as to the approach of a train with sufficient time to allow said
workers, including Plaintiff, to protect themselves from being hit by the
train despite knowing that such a failure would result in severe injury
and/or death to Plaintiff;

L. Failing to inform and/or educate its train operators and/or engineers
regarding the daily location, time and nature of Defendants’ work at the
Accident Site;

Failing to stop the subject train before hitting Plaintiff;
n. Hitting Plaintiff with the train;

oO. Failing to adequately communicate with Defendant Amtrak to determine
the precise location, time and nature of the work being performed by
Defendant, Independence Tree Service, at the Accident Site;

p. Failing to adequately communicate with Defendant Amtrak to plan, create,
enact, implement, monitor, and/or enforce a proper and necessary plan for
alerting workers on and/or near the train tracks as to the approach of a
train with sufficient time to allow said workers, including Plaintiff, to
protect themselves from being hit by the train;

20
Case ID: 181202689
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 22 of 28

q. Breaching its duties under the Restatement (Second) of Torts;

r. Failing to hire competent employees, safety inspectors, subcontractors,
advisors, managers, equipment providers, material suppliers and others to
ensure a safe workplace free of hazards;

s. Violating and failing to comply with all federal and state statutes, local
ordinances, and all other rules, enactments or regulations applicable, or in
effect, be they administrative, industry-wide or otherwise pertaining to the
performance of construction work, including but not limited to applicable
OSHA regulations.

92. By reason of the carelessness, negligence, gross negligence, recklessness and
other liability producing conduct of Defendant, SEPTA, Plaintiff, Jesse Hernandez, sustained
serious and permanently disabling injuries as more fully set forth above and incorporated herein
by reference the same as though fully set forth herein.

93. By conducting itself as set forth above, Defendant SEPTA’s acts and/or omissions
were a substantial factor in, a factual cause of, and/or increased the risk of Plaintiff's serious,
catastrophic and permanent injuries.

WHEREFORE, Plaintiff, Jesse Hemandez, claims of Defendant, Southeastern
Pennsylvania Transportation Authority, jointly and severally, sums in excess of the jurisdictional
limit in compensatory damages, punitive damages, delay damages pursuant to Pa.R.C.P. 238,
interest and allowable costs of suit and brings this action to recover same.

COUNT III —- NEGLIGENCE
JESSE HERNANDEZ v. AMTRAK

94, Plaintiff hereby incorporates all preceding paragraphs of this Complaint the same
as if set forth at length.

95. Defendant, Amtrak, had a duty to hire competent and safe contractors and/or
subcontractors to perform work at and/or around the train rail lines which it owned and/or

operated its trains on.

21
Case ID: 181202689
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 23 of 28

96. Defendant, Amtrak, had a duty to routinely and appropriately communicate with
Defendant, Independence Tree Service, regarding the daily train schedule and work schedule to
ensure that all workers on site knew when trains would be passing through the Accident Site and
that all trains, including SEPTA and/or Amtrak trains, were aware of the precise location of
active work.

97. Defendant, Amtrak, had a duty to ensure that any and all work performed on
and/or immediately adjacent to the train tracks which it owned, including the subject tracks, was
performed safely.

98. Defendant, Amtrak, had a duty to adequately alert persons on and/or around the
train tracks which it owned of the approach of any train, including Plaintiff, an adequate time
and/or distance away from said persons to allow for sufficient time for said persons to protect
themselves.

99. Defendant, Amtrak, knew or should have known that failing to adequately alert
persons on and/or around the train tracks which it owned of the approach of any train, including
Plaintiff, would result in severe injury and/or death to Plaintiff.

100. Despite this aforesaid knowledge, Defendant, Amtrak, failed to adequately alert
persons on and/or around the train tracks which it owned of the approach of any train, including
Plaintiff.

101. Defendant, Amtrak, had a duty to adequately communicate with Defendants,
SEPTA and/or Independence Tree Service, to ensure that the train operators and/or engineers
operating trains on Defendant Amtrak’s tracks were aware of the precise location and time that

work was being performed on and/or near the train tracks which it owned.

22
Case ID: 181202689

 
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 24 of 28

102. Defendant, Amtrak, had a duty to inform contractors and/or subcontractors who
were performing work at and/or around the train rail lines which it owned, of the times which
trains would be passing through the work areas of said contractors and/or subcontractors,
including the Accident Site.

103. Defendant, Amtrak, had a duty to adequately communicate with Defendants,
SEPTA and/or Independence Tree Service, to plan the location(s) and time(s) of Defendant,
Independence Tree Service’s work to ensure that all workers and SEPTA train operators and/or
engineers were aware of when and where work would be performed on and/or adjacent to the
train tracks.

104. Defendant, Amtrak, knew or should have known that failing to adequately
communicate with Defendant, Independence Tree Service, to plan the location(s) and time(s) of
Defendant, Independence Tree Service’s work to ensure that all workers and SEPTA train
operators and/or engineers were aware of when and where work would be performed on and/or
adjacent to the train tracks would result in severe injury and/or death to Plaintiff.

105. Despite this aforesaid knowledge, Defendant, Amtrak, failed to adequately
communicate with Defendant, Independence Tree Service, to plan the location(s) and time(s) of
Defendant, Independence Tree Service’s work to ensure that all workers and SEPTA train
operators and/or engineers were aware of when and where work would be performed on and/or
adjacent to the train tracks.

106, Defendant Amtrak failed its aforementioned duties.

107. Defendant, Amtrak, by and through its agents, servants, workmen, and/or
employees, acted carelessly, negligently, grossly negligently, and/or recklessly, both generally

and in the following particular respects:

23
Case ID: 181202689

 
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 25 of 28

a. Failing ensure that trains being operated on tracks which it owned were
being operated safely;
b. Failing to ensure that trains operated on tracks which it owned were not

operated in such a way so as to violently smash into Plaintiff;

c. Failing to adequately communicate with Defendants, SEPTA, and/or
Independence Tree Service, regarding the pian for Defendants’ work at the
Accident Site;

d. Failing to adequately communicate with Defendants, SEPTA, and/or
Independence Tree Service, regarding the precise location, time and nature
of Defendants’ work at the Accident Site;

e. Failing to adequately communicate with Defendants, SEPTA, and/or
Independence Tree Service, to develop a proper and necessary plan for
alerting workers at the Accident Site, including Plaintiff, as to the
approach of a train with enough time to exit the work area and/or
otherwise make themselves safe and avoid being hit by the train;

f. Failing to adequately communicate with Defendants, SEPTA, and/or
Independence Tree Service, to develop a proper and necessary plan for
alerting workers at the Accident Site, including Plaintiff, as to the
approach of a train with enough time to exit the work area and/or
otherwise make themselves safe and avoid being hit by the train, despite
knowing that such a failure would result in severe injury and/or death to
Plaintiff

g. Failing to adequately communicate with Defendants, SEPTA, and/or
Independence Tree Service, to develop a proper and necessary plan for
alerting workers at the Accident Site, including Plaintiff, as to the daily
train schedule and when workers at the Accident Site should expect trains
to be approaching and/or passing through the Accident Site;

h. Failing to adequately communicate with Defendants, SEPTA, and/or
Independence Tree Service, to plan, create, enact, implement, monitor,
and/or enforce a proper and necessary plan for alerting workers on and/or
near the train tracks as to the approach of a train with sufficient time to
allow said workers, including Plaintiff, to protect themselves from being
hit by the train;

i, Failing to adequately communicate with Defendants, SEPTA, and/or
Independence Tree Service, to plan, create, enact, implement, monitor,
and/or enforce a proper and necessary plan for alerting workers on and/or
near the train tracks as to the approach of a train with sufficient time to
allow said workers, including Plaintiff, to protect themselves from being
hit by the train despite knowing that such a failure would result in severe
injury and/or death to Plaintiff;

j.- Failing to inform and/or educate its train operators and/or engineers
and/or Defendant SEPTA’s train operators and/or engineers regarding the
daily location, time and nature of Defendants’ work at the Accident Site;

24
Case ID: 181202689

 
Case 2:19-cv-00510-CDJ Document1-1 Filed 02/05/19 Page 26 of 28

k. Failing to prevent the subject train from violently hitting Plaintiff

1, Failing to adequately communicate with Defendant SEPTA to determine
and/or relay the precise location, time and nature of the work being
performed by Defendant, Independence Tree Service, at the Accident Site;

m. Failing to adequately communicate with Defendants, SEPTA, and/or
Independence Tree Service to plan, create, enact, implement, monitor,
and/or enforce a proper and necessary plan for alerting workers on and/or
near the train tracks as to the approach of a train with sufficient time to
allow said workers, including Plaintiff, to protect themselves from being

hit by the train;
n. Breaching its duties under the Restatement (Second) of Torts,
0. Failing to hire competent employees, safety inspectors, subcontractors,

advisors, managers, equipment providers, material suppliers and others to
ensure a safe workplace free of hazards;

p. Violating and failing to comply with all federal and state statutes, local
ordinances, and all other rules, enactments or regulations applicable, or in
effect, be they administrative, industry-wide or otherwise pertaining to the
performance of construction work, including but not limited to applicable
OSHA regulations.

108. By reason of the carelessness, negligence, gross negligence, recklessness and
other liability producing conduct of Defendant Amtrak, Plaintiff, Jesse Hemandez, sustained
serious and permanently disabling injuries as more fully set forth above and incorporated herein
by reference the same as though fully set forth herein.

109. By conducting itself as set forth above, Defendant, Amtrak’s acts and/or
omissions were a substantial factor in, a factual cause of, and/or increased the risk of Plaintiff's

serious, catastrophic and permanent injuries.

25
Case ID: 181202689

 
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 27 of 28

WHEREFORE, Plaintiff, Jesse Hernandez, claims of Defendant, Amtrak, jointly and
severally, sums in excess of the jurisdictional limit in compensatory damages, punitive damages,

delay damages pursuant to Pa.R.C.P. 238, interest and allowable costs of suit and brings this

action to recover same.

SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.

BY:__/s/ Robert J. Mongeluzzi
ROBERT J. MONGELUZZI
JEFFREY P. GOODMAN
SAMUEL DORDICK
Attorneys for Plaintiffs

26

Case ID: 181202689

 
Case 2:19-cv-00510-CDJ Document 1-1 Filed 02/05/19 Page 28 of 28

VERIFICATION

 

The averments or denials of fact contained in the foregoing document are true based upon
the signer’s personal knowledge or information and belief. If the foregoing contains avermenis
which are inconsistent in fact, signer has been unable, after reasonable investigation, to ascertain
which of the inconsistent averments are true, but signer has knowledge or information sufficient
to form a belief that one of them is true. This Verification is made subject to the penalties of 18

Pa.C.S. § 4904, relating to falsification to authorities.

Cua EEO

JESSE HERNANDE

Dated:_J2/2 Ltt

28

Case ID: 181202689

 
